Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151660(27)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151660
                                                                    COA: 325545
                                                                    Mason CC: 02-017992-FH
  QUINCY DONTAY ROBERTS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 22, 2016
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
         p0919
                                                                               Clerk